Case 3:12-cv-00594-JES Document 476 Filed 04/27/21 Page 1 of 1 Page ID #9986




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS


LILIYA TURUBCHUK, et al,                 )
                                         )
               Plaintiffs,               )
                                         )             No. 3:12-cv-594-JES
v.                                       )
                                         )
SOUTHERN ILLINOIS ASPHALT                )
COMPANY, INC.,                           )
                                         )
               Defendant.                )


                               JUDGMENT IN A CIVIL CASE

       DECISION BY COURT. This action came before the court, the issues have been decided

and a decision has been rendered. Now, therefore, IT IS ORDRED AND ADJUDGED that

Plaintiffs take nothing by way of their Third Amended Complaint against Defendant and this

action is dismissed on the merits.

       IT IS FURTHER ORDERED AND ADJUDGED that Defendant is awarded costs in the

amount of $4,941.29.



                                         MARGARET M. ROBERTIE,
DATE: 4/27/2021                            CLERK OF COURT

                                         BY: /s/ Lisa M. Tidwell
                                              Deputy Clerk

Approved: /s/ James E. Shadid
          James E. Shadid
          United States District Judge
